



Exhibit 10.30
RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO THE ERA GROUP INC.
2012 SHARE INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”), dated as of [date] (the
“Date of Grant”) between Era Group Inc., a Delaware corporation (the “Company”),
and [name] (the “Grantee”).
RECITALS:
WHEREAS, the Company has adopted the Era Group Inc. 2012 Share Incentive Plan
(the “Plan”). Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan; and
WHEREAS, the Company has determined that it would be in the best interests of
the Company and its stockholders to issue and grant to the Grantee pursuant to
the Plan, for the purpose of attracting, motivating, and retaining select
employees by providing employees with an interest in the growth and development
of the Company, shares of the Company’s common stock, par value $0.01 (“Common
Stock”). The Grantee desires to accept shares of the Company’s Common Stock,
upon the terms and subject to the conditions hereinafter provided;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants to the Grantee [number] shares of
restricted Common Stock (the “Restricted Stock”). Except as otherwise provided
herein including, without limitation, the provisions of Paragraph 3, 7 and 8
hereof, the Grantee shall have with respect to the Restricted Stock all of the
rights of a holder of Common Stock, including the right to receive dividends, if
paid, and the right to vote the Common Stock, provided, however, that, prior to
the record date for any dividend, the Committee shall determine, in its sole
discretion, whether (i) the Grantee shall immediately receive the dividend on
the Restricted Stock on the payment date, notwithstanding the vesting date of
the underlying Restricted Stock as set forth in Paragraph 2 below or (ii) the
amount of the dividend otherwise payable on the Restricted Stock shall be held
in escrow from and after the dividend payment date until the Restricted Stock
vests, at which time the amount of the dividend shall be paid to the Grantee.
The Company shall cause the Restricted Stock to be issued in the name of the
Grantee on the books and records of the Company promptly following execution of
this Agreement by the Grantee. The Grantee acknowledges that the Restricted
Stock is uncertificated and shall be credited to an escrow account until the
lapse of the restriction period. Upon the request of the Company, the Grantee
agrees to execute and deliver to the Company a stock power in a form
satisfactory to the Company, duly endorsed in blank, relating to the Restricted
Stock.


2.Vesting.
a.
Subject to the terms and conditions set forth herein and in the Plan, the
Restricted Stock shall vest in equal installments on each of the first three
anniversaries of [date] (each, a “Vesting Date”); provided, however, that, if
any scheduled Vesting Date occurs during a trading “blackout” period with
respect to the Grantee (a “Blackout Period”), then the Restricted Stock
otherwise ordinarily scheduled to vest on such Vesting Date shall instead





--------------------------------------------------------------------------------





vest on the earlier of (a) the first day following the termination of the
applicable Blackout Period, or (b) December 31 of the year in which the Vesting
Date was originally scheduled to occur.
Notwithstanding the foregoing, the Restricted Stock shall vest immediately,
without any action on the part of the Company (or its successor as applicable)
or the Grantee if, prior to a Forfeiture (as defined below) by the Grantee, any
of the following events occur:
(i)
the death of the Grantee;

(ii)
the Grantee becomes disabled (as defined below);

(iii)
the Retirement (as defined below) of the Grantee;

(iv)
the termination of the Grantee’s employment with the Company and/or its
subsidiaries, as applicable, by the Company (or applicable subsidiaries) without
Cause (as defined below); or

(v)
the occurrence of a Change in Control of the Company, other than the Transaction
(as defined below).

b.
Notwithstanding anything in the Plan to the contrary, upon the occurrence of the
Transaction, the Restricted Stock shall continue to vest as described in
Paragraph 2(a) hereof and will continue to be subject to the other terms and
conditions of this Agreement and the Plan. Upon the occurrence of any of the
following events following the Transaction:

(i)
the death of the Grantee;

(ii)
the Grantee becomes disabled (as defined below);

(iii)
the Retirement (as defined below) of the Grantee;

(iv)
the termination of the Grantee’s employment with the Company and/or its
subsidiaries, as applicable, by the Company (or applicable subsidiaries) without
Cause; or

(v)
[the Grantee resigns for Good Reason (as defined below)]1,

then the Restricted Stock shall vest immediately, without any action on the part
of the Company (or its successor, as applicable) or the Grantee.
c.
As used in this Agreement, the following terms shall have the following
respective meanings:

“Cause” shall mean (i) fraud, embezzlement or gross insubordination on the part
of the Grantee or breach by the Grantee of his or her obligations under any
Company policy or procedure; (ii) conviction of or the entry of a plea of nolo
contendere by the Grantee for any felony; (iii) a material breach of, or the
willful failure or refusal by the Grantee to perform and discharge, his or her
duties, responsibilities or obligations, as a Grantee; or (iv) any act of moral
turpitude or willful misconduct by the Grantee which (A) is intended to result
in substantial personal enrichment of the Grantee at the expense of the Company
or any of its subsidiaries or affiliates or (B) has a material adverse impact on
the business or reputation of the Company, or any of its subsidiaries or
affiliates. However, nothing in this Agreement shall be deemed to alter in any
way the at-will nature of the employment relationship between Grantee and
Company, unless a separate employment agreement for a fixed term is signed by
the President of the Company.
__________________________
1) To be included for participants in the Executive Severance Plan.  




--------------------------------------------------------------------------------





“Disabled” shall mean that by reason of injury or illness (including mental
illness) the Grantee shall be unable to perform full-time employment duties for
ninety (90) consecutive days or 120 days in a 12-month period.
“Retirement” shall mean Grantee’s formal retirement from employment with the
Company under acceptable circumstances as determined by the Committee in its
sole discretion (which determination may be conditioned upon, among other
things, the Grantee entering into a non-competition agreement with the Company).
“Transaction” shall mean the consummation of the transactions contemplated by
that certain Agreement and Plan of Merger by and among Era Group Inc., Ruby
Redux Merger Sub, Inc. and Bristow Group Inc., dated as of January 23, 2020.
[“Good Reason” shall have the meaning set forth in the Era Group Inc. Senior
Executive Severance Plan.]
3.Forfeiture. Except as set forth in Paragraph 2(a) and 2(b) hereof, upon
termination of the Grantee’s employment with the Company, any unvested shares of
this Restricted Stock award shall not vest and all such unvested shares shall
immediately thereupon be forfeited by the Grantee to the Company without any
consideration therefor (a “Forfeiture”).

4.Representations and Warranties of Grantee. The Grantee hereby represents and
warrants to the Company as follows:
a.
The Grantee has the legal right and capacity to enter into this Agreement and
fully understands the terms and conditions of this Agreement.

b.
The Grantee is acquiring the Restricted Stock for investment purposes only and
not with a view to, or in connection with, the public distribution thereof in
violation of the United States Securities Act of 1933, as amended (the
“Securities Act”).

c.
The Grantee understands and agrees that none of the shares of the Restricted
Stock may be offered, sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws, and then only in accordance with
the Era Group Inc. Insider Trading and Tipping Procedures and Guidelines (the
“Insider Trading Policy”). The Grantee further understands that the Company has
no obligation to cause or to refrain from causing the resale of any of the
shares of the Restricted Stock or any other shares of its capital stock to be
registered under the Securities Act or to comply with any exemption under the
Securities Act which would permit the shares of the Restricted Stock to be sold
or otherwise transferred by the Grantee. The Grantee further understands that,
without approval in writing pursuant to the Insider Trading Policy, no trade may
be executed in any interest or position relating to the future price of Company
securities, such as a put option, call option, or short sale (which prohibition
includes, among other things, establishing any “collar” or other mechanism for
the purpose of establishing a price).

5.Transferability. The Grantee shall not transfer or assign the Restricted Stock
except as permitted in accordance with Section 17 of the Plan.




--------------------------------------------------------------------------------





6.Withholding. All payments or distributions of Restricted Stock or with respect
thereto shall be net of any amounts required to be withheld pursuant to
applicable federal, national, state and local tax withholding requirements. The
Company may require the Grantee to remit to it an amount sufficient to satisfy
such tax withholding requirements prior to delivery of any certificates for such
Restricted Stock or with respect thereto. In lieu thereof, the Company shall
have the right to withhold the amount of such taxes from any other sums due or
to become due from such corporation to the Grantee as the Company shall
determine. The Company may, in its discretion and subject to such rules as it
may adopt (including any as may be required to satisfy applicable tax and/or
non-tax regulatory requirements), permit the Grantee to pay all or a portion of
the federal, national, state and local withholding taxes arising in connection
with the Restricted Stock or any payments or distributions with respect thereto
by electing to have the Company withhold Common Stock having a Fair Market Value
equal to the amount to be withheld, provided that such withholding shall only be
at rates required by applicable statues or regulations. Notwithstanding the
foregoing, if any portion of the Restricted Stock vests during a Blackout Period
(including any portion that vests in connection with a termination of the
Grantee’s employment), the Grantee’s applicable tax withholding obligation(s)
with respect to such vested portion shall be satisfied by the Company
withholding Common Stock having a Fair Market Value equal to the amount to be
withheld, provided that such withholding shall only be at rates required by
applicable statues or regulations.
7.Restrictive Covenants. In consideration for the grant of Restricted Stock
described above, Grantee agrees as follows:
a.
Confidentiality. The Grantee shall be provided during employment and shall not
disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company or an affiliate, including such trade
secret or proprietary or confidential information of any customer or other
entity to which the Company owes an obligation not to disclose such information,
which he or she acquires during the period of employment, including, without
limitation, records kept in the ordinary course of business, except (i) as such
disclosure or use may be required or appropriate in connection with his or her
work as an employee of the Company or an affiliate, (ii) when required to do so
by a court of law, governmental agency or administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order him or her
to divulge, disclose or make accessible such information or (iii) as to such
confidential information that becomes generally known to the public or trade
without his or her violation of this Paragraph 7(a). Grantee hereby agrees that
prior to or immediately following his or her termination of employment he or she
shall return all Company property in his or her possession (and signing a
written acknowledgement to this effect), including but not limited to all
computer software, computer access codes, laptops, cell phones, personal
handheld devices, keys and access cards, credit cards, vehicles, telephones,
office equipment and all copies (including drafts) of any documentation or
information (however and wherever stored) relating to the business of the
Company or an affiliate.



b.
Non-solicitation of employees and customers. For and in consideration of the
grant of Restricted Stock pursuant to the terms hereof, and in recognition of
the fact that the Grantee will be provided confidential information, customer
goodwill, and other valuable rights of the Company or an affiliate which must be
protected, and ancillary to those agreements between the parties, the Grantee
covenants and agrees that he/she will not, at any time during his/her employment
with the Company or any affiliate and for a period of twelve (12) months
thereafter, in the geographic area for which Grantee was responsible while
employed by the Company or





--------------------------------------------------------------------------------





any affiliate (specifically including the following parishes and municipalities
within Louisiana in which the Company conducted business during the final two
years of Grantee’s employment: Calcasieu, Cameron, Lafayette, Lafourche,
Orleans, Plaquemines, St. Mary, Terrebonne and Vermilion), directly or
indirectly, solicit or induce any customer that the Grantee serviced at the
Company or any affiliate about whom the Grantee gained confidential information
during his/her employment with the Company or any affiliate in an attempt to
divert, transfer, or otherwise take away business from the Company or an
affiliate. The Grantee further agrees that during his/her employment by the
Company or any affiliate and for a period of twelve (12) months thereafter, the
Grantee shall not, directly or indirectly, induce, attempt to induce, or aid
others in inducing, an exempt employee of the Company or any affiliate to accept
employment or affiliation with another firm or corporation engaging in such
business or activity of which the Grantee is an employee, owner, partner or
consultant.


c.
Non-compete. In consideration of the grant of Restricted Stock pursuant to the
terms hereof, and in recognition of the fact that the Grantee will be provided
confidential information, customer goodwill, and other valuable rights of the
Company or an affiliate which must be protected, and ancillary to those
agreements between the parties, the Grantee covenants and agrees that he/she
will not, at any time during his/her employment with the Company or an affiliate
and for a period of twelve (12) months thereafter, in the geographic area for
which Grantee was responsible while employed by the Company or any affiliate
(specifically including the following parishes and municipalities within
Louisiana in which the Company conducted business during the final two years of
Grantee’s employment: Calcasieu, Cameron, Lafayette, Lafourche, Orleans,
Plaquemines, St. Mary, Terrebonne and Vermilion), directly or indirectly, engage
in any business or in any activity related to providing helicopter transport
services, buying, leasing or selling helicopters, and engaging in any other
business for the Company which the Grantee has primary responsibility for the
Company. It is not the intent of this covenant to bar the Grantee from
employment in any company in the general aviation services market, only to limit
specific and direct competition with the Company. Notwithstanding the foregoing,
nothing contained in this Agreement shall prevent the Grantee from being an
investor in securities of a competitor listed on a national securities exchange
or actively traded over-the-counter so long as such investments are in amounts
not significant as compared to his total investments or to the aggregate of the
outstanding securities of the issuer of the same class or issue of the specific
securities involved.

8.Restrictive Covenant Breach. The Company may cancel, rescind, suspend,
withhold or otherwise limit or restrict all grants of Restricted Stock under
this Agreement at any time that the Grantee is not in compliance with
subdivisions b and/or c of Paragraph 7 above. If the Grantee chooses to violate
subdivisions b and/or c of Paragraph 7 above, the Company shall be entitled to
receive from Grantee all vested Restricted Stock previously issued to the
Grantee under this Agreement, and if Grantee has sold, transferred or otherwise
disposed of the vested Restricted Stock, the Grantee shall immediately pay to
the Company the Fair Market Value of such Common Stock on the date(s) such
Restricted Stock vested, without regard to any taxes that may have been deducted
from such amount. To the extent that the Company is required to seek enforcement
of the provisions of Paragraph 7(b) and / or 7(c) above, the Company shall be
entitled to an award of attorney fees should it prevail in any such action
9.Scope. The Company and the Grantee agree that the duration and geographic
scope of the Restrictive Covenant provision set forth in Paragraph 7 are
reasonable. In the event that any court of competent




--------------------------------------------------------------------------------





jurisdiction determines that the duration or the geographic scope, or both, are
unreasonable and that such provision is to that extent unenforceable, the
Company and the Grantee agree that the provision shall remain in full force and
effect for the greatest time period and in the greatest area that would not
render it unenforceable. The Company and the Grantee agree that a court of
competent jurisdiction may modify the duration and geographic scope of the
Restrictive Covenants to the extent necessary to render the provision reasonable
and enforceable. The Company and the Grantee intend that the Restrictive
Covenants shall be deemed to be a series of separate covenants, one for each and
every county of each and every state of the United States of America and each
and every political subdivision of each and every country outside the United
States of America where this provision is intended to be effective.
10.Remedies. In the event of a breach or threatened or intended breach of this
Agreement, the Company shall be entitled, in addition to remedies otherwise
available to the Company at law or in equity, to a temporary restraining order
and/or injunction, preliminary or final, enjoining and restraining such breach
or threatened or intended breach. The Company shall be entitled, in addition to
any damages or other relief awarded by the court, to an award for reasonable
attorney’s fees and costs incurred in such litigation.
11.Notices. Any notice required or permitted hereunder shall be deemed given
only when delivered personally or when deposited in a United States Post Office
as certified mail, postage prepaid, addressed, as appropriate, if to the
Grantee, at such address as the Company shall maintain for the Grantee in its
personnel records or such other address as he may designate in writing to the
Company, and if to the Company, at 818 Town & Country Blvd., Suite 200 Houston,
Texas 77024, Attention: General Counsel or such other address as the Company may
designate in writing to the Grantee.
12.Entire Agreement. This Agreement and the Plan contain the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, discussions and understandings (whether oral
or written and whether express or implied) with respect to such subject matter.
13.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
14.Tenure. The Grantee’s right to continue to serve the Company or any of its
subsidiaries as an officer, employee, or otherwise, shall not be enlarged or
otherwise affected by the award hereunder.
15.Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the
Grantee, his executors, administrators, personal representatives and heirs. In
the event that any part of this Agreement shall be held to be invalid or
unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.
16.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.
17.Amendment and Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.


18.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.






--------------------------------------------------------------------------------





19.Construction. In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail; provided, however, that in the case of any conflict or
ambiguity pertaining to a Change in Control, this Agreement will govern and
prevail. The construction of and decisions under the Plan and this Agreement are
vested in the Committee, whose determinations shall be final, conclusive and
binding upon the Grantee.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.
 
Era Group Inc.






             
Christopher Bradshaw
President & Chief Executive Officer


The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement as of the date and year first above written.


______________________________
Name:



